359 U.S. 341 (1959)
COMMERCIAL COMMUNICATIONS, INC., ET AL.
v.
PUBLIC UTILITIES COMMISSION OF CALIFORNIA ET AL.
No. 719.
Supreme Court of United States.
Decided April 27, 1959.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Frederick M. Rowe for appellants.
J. Thomason Phelps for the Public Utilities Commission of California, and Arthur T. George, Eugene M. Prince and Francis R. Kirkham for the Pacific Telephone & Telegraph Co., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN and MR. JUSTICE BRENNAN took no part in the consideration or decision of this case.